DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Response to Amendment
The amendment filed on 28 February 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 8, 10-12, 15-16, 18, 21-23, 26-27, 29-31, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 10-12, 15, 16, 18, 21-23, 26, 27, 29-31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (US 2008/0175015 A1) in view of Ito (US 6,234,646 B1), and Kobayashi (US 5,068,768).

Goncalves does not specifically teach “a first lenticular lens configured to receive the reflected light from the reflective surface, and a second lenticular lens configured to receive the reflected light from the reflective surface”.
However, Kobayashi teaches “a first lenticular lens (1) configured to receive the reflected light (see Fig. 7) from the reflective surface (14), and a second lenticular lens (3) configured to receive the reflected light (see Fig. 7) from the reflective surface (14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves with the lenticular lenses of Kobayashi in order to be able to vary the range of diffusion of the transmitted light by adjusting the gap between the two lenses (Kobayashi column 1 lines 6-9).
Goncalves does not specifically teach “wherein the one or more light sources are oriented to direct light in a direction of the reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device” because the specific example uses an incandescent light source which emits in all directions regardless of orientation.

It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves by aiming the LEDs towards the rear of the projection device in the direction of the reflective surface when they are used as taught by Ito in order to reach the entire reflective surface, prevent uneven illumination, and require fewer LEDs to illuminate the entire reflective surface (Ito column 4 lines 12-28).
With respect to claim 2:	Goncalves does not specifically teach “wherein the three-dimensional lit image appears as lightning”.  
However, while the specific examples Goncalves teach are a spiral and concentric pattern (Figs. 5-10), Goncalves teaches that the three dimensional lit image may be “… spread out according to any other layout, without any requirement for symmetry” (paragraph 66).  One of ordinary skill in the art would understand from this that Goncalves’ patterns are selected as an aesthetic choice according to the preferences of the artisan.  In the past the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves by depicting a In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).
With respect to claim 5:	Goncalves teaches “comprising part of a lamp assembly (title), wherein the lamp assembly further comprises a housing (20) and an outer lens (30), wherein the housing and outer lens define an inner volume (see Fig. 1) and wherein at least part of the projection device is positioned within the inner volume (see Fig. 1), and wherein the three-dimensional lit image is present or perceived within the housing (paragraph 63)”.
With respect to claim 6:	Goncalves teaches “wherein the lamp assembly is configured as a vehicle lamp assembly (paragraph 2)”.
With respect to claim 8:	Kanou teaches “wherein the first lenticular lens comprises or defines a plurality of flute optics or flutes (22), and wherein the flute optics or flutes have a convex shape (see Figs. 1, 2)”.
The motivation to combine is the same as in claim 1.
With respect to claim 10:	Goncalves teaches “wherein the one or more light sources comprise one or more light-emitting diodes (paragraph 56)”.
With respect to claim 11:	Goncalves teaches “wherein the rippled substrate comprises one or more ripples or waves therein (20a, 20b), existing in a first direction and an opposite second direction (see Fig. 6)”.
With respect to claim 12:	Kobayashi teaches “wherein the second lenticular lens is positioned relative to the first lenticular lens such that a gap exists therebetween (see Fig. 7)”.

With respect to claim 15:	Goncalves teaches “comprising part of a lamp assembly (title), wherein the lamp assembly further comprises a housing (20) and an outer lens (30), wherein the housing and outer lens define an inner volume (see Fig. 1) and wherein at least part of the projection device is positioned within the inner volume (see Fig. 1), and wherein the three-dimensional lit image is present or perceived within the housing (paragraph 63)”.
With respect to claim 16:	Goncalves teaches “wherein the lamp assembly is configured as a vehicle lamp assembly (paragraph 2)”.
With respect to claim 18:	Kanou teaches “wherein the first lenticular lens comprises or defines a plurality of flute optics or flutes (22), and wherein the flute optics or flutes have a convex shape (see Figs. 1, 2)”.
The motivation to combine is the same as in claim 1.
With respect to claim 21:	Goncalves teaches a projection device (10+20+30), comprising: a light source (11); a rippled substrate defining a reflective surface (20), wherein the source direct lights in a direction of the reflective surface (see Figs. 3, 15), the reflective surface configured to reflect light source light from the light source directed at it as reflected light (as seen in Figs. 3, 4, 11, 15-18); wherein the reflected light 
Goncalves does not specifically teach “two or more lenticular lenses configured to receive the reflected light from the reflective surface”.
However, Kobayashi teaches “two or more lenticular lenses (1, 3) configured to receive the reflected light (Fig. 7) from the reflective surface (14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves with the lenticular lenses of Kobayashi in order to be able to vary the range of diffusion of the transmitted light by adjusting the gap between the two lenses (Kobayashi column 1 lines 6-9).
Goncalves does not specifically teach “an array of light sources, wherein the array of light sources is oriented to direct light in a direction of the reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device” because the specific example uses one incandescent light source which emits in all directions regardless of orientation.
However, Goncalves states that the light source may also be an LED (Goncalves paragraph 56), and Ito teaches a vehicle lamp (1) using an array of LEDs (2) which are oriented to direct light in the direction of a reflective surface (3), wherein at least part of the directed light is directed toward a furthest rear portion of the projection device (see Fig. 4).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves by aiming the LEDs towards the rear of the projection device in the direction of the reflective surface 
With respect to claim 22:	Goncalves does not specifically teach “wherein the three-dimensional lit image appears as lightning”.  
However, while the specific examples Goncalves teach are a spiral and concentric pattern (Figs. 5-10), Goncalves teaches that the three dimensional lit image may be “… spread out according to any other layout, without any requirement for symmetry” (paragraph 66).  One of ordinary skill in the art would understand from this that Goncalves’ patterns are selected as an aesthetic choice according to the preferences of the artisan.  In the past the courts have held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves by depicting a lightning design as an aesthetic design choice (Goncalves paragraph 66) having no mechanical function (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).
With respect to claim 23:	Goncalves teaches “wherein the array of light sources comprises one or more light-emitting diodes (paragraph 56)”.
With respect to claim 26:	Goncalves teaches “comprising part of a lamp assembly (title), wherein the lamp assembly further comprises a housing (20) and an 
With respect to claim 27:	Goncalves teaches “wherein the lamp assembly is configured as a vehicle lamp assembly (paragraph 2)”.
With respect to claim 29:	Kobayashi teaches “wherein the one or more lenticular lenses each comprise a plurality of flute optics or flutes (1, 2, 4), and wherein the flute or flute optics have a convex shape (Fig. 7), and wherein the one or more light sources is/are positioned in between the rippled substrate and one of the one or more lenticular lenses (Fig. 7)”.
The motivation to combine is the same as in claim 21.
With respect to claim 30:	Goncalves teaches “wherein the one or more light sources are positioned to direct light toward the rippled substrate (as seen in Figs. 3, 4, 11, 15-18)”.
With respect to claim 31:	Goncalves teaches “a lamp assembly (10+20+30) comprising: a projection device (10+20+30), comprising: one or more light sources (11); a rippled substrate defining a reflective surface (20), wherein the one or more light sources direct light in a direction of the reflective surface (see Figs. 3, 15), the reflective surface configured to reflect light source light from the one or more light sources directed at it as reflected light (as seen in Figs. 3, 4, 11, 15-18); wherein the reflected light received by the first lenticular lens generates a three-dimensional lit image (paragraphs 63, 66; Figs. 9-10); a housing (20); and an outer lens coupled to the 
Goncalves does not specifically teach “a first lenticular lens configured to receive the reflected light from the reflective surface, and a second lenticular lens configured to receive the reflected light from the reflective surface”.
However, Kobayashi teaches “a first lenticular lens (1) configured to receive the reflected light (Fig. 7) from the reflective surface (14), and a second lenticular lens (3) configured to receive the reflected light (Fig. 7) from the reflective surface (14)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves with the lenticular lenses of Kobayashi in order to be able to vary the range of diffusion of the transmitted light by adjusting the gap between the two lenses (Kobayashi column 1 lines 6-9).
Goncalves does not specifically teach “wherein the one or more light sources are oriented to direct light in a direction of the reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device” because the specific example uses an incandescent light source which emits in all directions regardless of orientation.
However, Goncalves states that the light source may also be an LED (Goncalves paragraph 56), and Ito teaches a vehicle lamp (1) using an LED (2) which is oriented to direct light in the direction of a reflective surface (3), wherein at least part of the directed light is directed toward a furthest rear portion of the projection device (see Fig. 4).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the projection device of Goncalves by aiming the 
With respect to claim 34:	Goncalves teaches “wherein the housing and the outer lens are structured to establish and maintain a relative distance between the one or more light sources and the first lenticular lens (Fig. 1), and wherein the rippled substrate comprises one or more ripples or waves therein, existing in a first direction and an opposite second direction (Fig. 2)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875